Title: From John Adams to John Quincy Adams, 11 March 1815
From: Adams, John
To: Adams, John Quincy



My dear son
Quincy March 11. 1815

I have a rich Budget to send you by the next Ship. I have no time to prepare it by the Milo. I would send you some Newspapers but am told a Collection for the Months past is prepared for you Mr E. Copland Junr will present this. He is first Clerk to Degrand.
You have all the Treaties and Projects of Treaties I presume but Britain and U. S. I presume from 1782 to 1815 Jays, Monroes Erskines and your own and will make an Analysis of them.
The Fisheries and Missisippi you apprehend will be brought into discussion, and it is probable there will be much Chicanery spent upon them, I hope they will not be the subject of another War. The importance of the Fisheries to New England is beyond calculation. It is your Destiny as it has been mine, to be Sent upon all the forlorn hopes; the discussions the most Scabreux. And the worst of it is our Countrymen think it all easy pleasant and profitable.
Your Umost Vigilence, caution Patience and Prudence will be in requisition: and how to reconcile conflicting Interests, mutual Jealousies and jarring Passions I know not. Reason Equity and public Laws are very Obvious. All the Rights Liberties of Englishmen, in the Fisheries are ours, beyond all doubt, and under no Limitations, but those in Treaty of 1783. You Seem now to be near home, We Shall long to hear that your Wife and Son have joined you,
Probably Mr and Mrs Smith and my Great Grand Daughter will go with You to England: But I know not how they are to live.
We shall be looking out for the most advantageous Conveyance for your Sons, but We know not what you are to do with them there. I am as ever
A.